 1   RENEE CHOY OHLENDORF (SBN 263939)
     rchoy@hinshawlaw.com
 2   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 3   San Francisco, CA 94111
     Telephone: 415-362-6000
 4   Facsimile:    415-834-9070
 5   Attorneys for Defendants
     BOND SAFEGUARD INSURANCE COMPANY
 6   and LEXON INSURANCE COMPANY
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN FRANCISCO DIVISION

11   SHONETTA CRAIN and KIRA SERNA,                    )    Case No. 3:19-cv-01265-JST
                                                       )    Case No. 3:19-cv-00717-JST
12                   Plaintiff,                        )
                                                       )    CLASS ACTION
13          vs.                                        )
                                                       )    NOTICE OF SUBSTITUTION OF
14   ACCREDITED SURETY AND CASUALTY )                       ATTORNEY
     COMPANY, et al.,                                  )
15                                                     )
                     Defendants.                       )
16                                                     )
                                                        )
     STEVEN BREAUX, individually and on
17   behalf of all other similar situated individuals, ))
18                                                      )
                     Plaintiff,                         )
19                                                      )
            vs.                                         )
20   ACCREDITED SURETY AND CASUALTY ))
     COMPANY, et al.
21                                                      )
                                                        )
                     Defendants.
22                                                      )

23

24   TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

25   RECORD HEREIN:

26          PLEASE TAKE NOTICE that Casey A. Hatton is no longer counsel of record for

27   Defendants Bond Safeguard Insurance Company and Lexon Insurance Company. Renee Choy

28   Ohlendorf of Hinshaw and Culbertson LLP hereby appears as counsel of record for said defendants,
                                                            1
                                                                     NOTICE OF SUBSTITUTION OF COUNSEL
                                                                                      Case No. 3:19-cv-01265
                                                                                            303958128v1 1018870
 1   and as local counsel for W. Scott Croft and Christie A. Moore of Bingham Greenebaum Doll LLP,
 2   already admitted pro hac vice in this matter on April 15, 2019 [Dkt. No. 121] and April 18, 2019
 3   [Dkt No. 130], respectively. Her contact information is as follows:
 4                 Renee Choy Ohlendorf, Esq.
                   Hinshaw & Culbertson LLP
 5                 One California Street, 18th Floor
                   San Francisco, CA 94111
 6                 Tel: (415) 362-6000
                   Fax: (415) 834-9070
 7                 Email: rchoy@hinshawlaw.com
 8

 9   DATED: July 3, 2019                                HINSHAW & CULBERTSON LLP
10
                                                   By: /s/ Renee Choy Ohlendorf
11                                                     RENEE CHOY OHLENDORF
                                                       Attorneys for Defendants
12                                                     BOND SAFEGUARD INSURANCE
                                                       COMPANY and LEXON INSURANCE
13                                                     COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                                                  NOTICE OF SUBSTITUTION OF COUNSEL
                                                                                   Case No. 3:19-cv-01265
                                                                                         303958128v1 1018870
